Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
It is noted that every claim term is being interpreted based on its plain and ordinary meaning unless otherwise noted. E.g. “cochlear” is presumed to mean pertaining to a human cochlea, an electrode is presumed to be an electrode, an array a spatial arrangement of more than one of something, etc.
One term worth further analysis on the record is “temporal location”. In particular since the application relates to a method of using a device in combination with the human cochlea, it is not immediately clear whether “temporal” refers to the bone, since the cochlea lies near the temporal bone and the word “location” typically is utilized in a spatial sense to refer to the relative placement of something. It is further not clear if “temporal” might refer to the temporal lobe of the brain, since the auditory cortex lies in the temporal lobe and processes the neural signals induced in the cochlea, with the term “location” again most typically utilized in a spatial sense. Thus, stating “applying at first and second locations” and “obtaining first and second data..at the first and second temporal locations” could understandably be misinterpreted to mean that the current flow is induced at different locations along or within the temporal bone or temporal lobe, or that the first and second data indicative of electrical properties is measured at two spatially separate places within the temporal bone or temporal lobe.
However, it is noted that neither of these is the case in the instant application when interpreted in view of the specification. In the instant case, “temporal” is used in relating to time, and “location” to mean a particular measured position. Thus, a “temporal location” as used in the instant claims is no more than a particular position or point in time. This is clear from e.g. paragraph [0056], which states that a time period exists between the temporal locations, e.g. first temporal location being time zero and second temporal location being such as at time 1 month. [0065] establishes that the time period is a passage of time  such as one month. [0067] recites the first temporal location exists at about/on the order of X hours or about/on X days or about/on X weeks or about/on X months. [0068] recites the second temporal location exists at about/on the order of X hours or about/on X days or about/on X weeks or about/on X months. [0072] recites the method includes determining that temporal length is on the order of values that are greater than the aforementioned values/any of the values of X hours, days, weeks, or months, and determining the damage or infection has not occurred based on such. Thus, the first temporal location and second temporal location are no more or less than a simple marked moment in time, what one of ordinary skill in the art might label t1 and t2. Thus, with claim 1 serving as an example, applying at first and second temporal locations, i.e. a first and second time, each subsequent the previous time (e.g. an electrode is energized at t1 = 0, which may be any time; the or another electrode is energized at t2 the length of the time period after t1, the or another electrode may be energized at t3 following t2, etc.); the first and second data is obtained at one or more locations at t1, t2,..., etc. and evaluating existence of a temporal change in electrical conductivity based on the obtained data from the first and second temporal locations, i.e. between t1 and t2, i.e. the change exhibited over a time period between arbitrary t1 marking the starting moment in time and t2 marking the ending moment in time of the time period. It is clear that this is the only interpretation supported or intended by the instant disclosure.
Another term worth clarifying is “phenomenon” as utilized in claims 2,9 and 20-26. A general definition of the term (as found in Merriam-Webster) is “an observable fact or event” or “a fact or event of scientific interest susceptible to scientific description and explanation”. While additional definitions afford the connotation of a “rare or significant” or “unusual or abnormal’ event or occurrence, these are not the primary denotation of the term and the additional concept of being rare, significant, unusual, or abnormal is not required for something to be considered a phenomenon. Turning to the specification, [0058] determining whether or not a phenomenon exists…this phenomenon can be a phenomenon indicative of damage in the cochlea. Paragraph [0092] provides exemplary embodiments of the phenomenon is a completely sealed cochlea…the phenomenon is a non-completely sealed cochlea…the phenomenon is an extent of sealing at a cochleostomy or a window. Paragraph [0095] also describes a non-limiting example that includes the phenomenon being the presence of perilymph at the electrode. Paragraph [0107] describes a non-limiting example that includes the phenomenon being a proximity of the electrode to a wall of the cochlea. Thus, an understanding of its ordinary meaning in light of that which is further provided by the specification suggests that “phenomenon” is a relatively broad term that, while encompassing of damage in the cochlea or damage to the electrode, or relative position of electrodes to the wall of the cochlea, or sealing of the cochlea, should not be so limited per Applicant’s own disclosure that the examples are meant to be non-limiting and through use of “etc.”. Thus, a BRI of “phenomenon” includes the above listed conditions, as well as a broader range of possible outcomes covered by the general definition of “an observable event” or “an event of scientific interest”.

Claim Objections
Claims 20-26,37-39 and 42 are objected to because of the following informalities: Claim 20, line 4 should recite --between the plurality of locations—in order to provide consistency within the claim. Claim 20, line 7 should recite –between the plurality of locations—in order to provide consistency within the claim. Claim 37, line 4 should recite –the plurality of locations-- in order to provide consistency within the claim. Claim 39, line 3 should recite –the plurality of locations—in order to provide consistency within the claim. Claim 42, line 3 should recite –the plurality of locations-- in order to provide consistency within the claim. Claims 21-26 and 38 directly or indirectly depend from claim 20 or 37 and are also objected to for the reasons stated above regarding claims 20 and 37. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 8-9, 20-26 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “spatial derivative of voltage between locations” it is unclear whether “locations” is referring to the previously recited “first and second temporal locations” or the previously recited “plurality of locations”, clarification is required. Claim 5 recites the limitation "the temporal length" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 recites “electrical properties for the locations” it is unclear whether “the locations” is referring to the “first and second temporal locations” or the “plurality of locations” recited within claim 1, clarification is required. Claim 20 recites “evaluating electrical conductivity between plurality of locations based on the obtained data; and determining whether or not a phenomenon exists in the recipient based on spatial derivatives between the locations”, it is unclear what is being used to determine the spatial derivatives since the claim does not currently recite measuring anything. It is also unclear how determination of the spatial derivatives relates to the other elements of the claim. The lack of clarity has made it difficult to determine the metes and bounds of the claimed invention, clarification is required. Claim 38 recites the limitation "the three classifications" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-5, 8-9 and 21-26 directly or indirectly depend from claim 1 or 20 and are also rejected to for the reasons stated above regarding claims 1 and 20. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 35-36 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,532,781 to Vanpoucke (Vanpoucke) in view of US 2015/0258337 to Long et al. (Long) (both cited by applicant).
In reference to at least claim 35
Vanpoucke teaches methods and system of generating a graphical representation of an intracochlear trajectory of electrodes which discloses a method, comprising: applying an electrical current to an electrode (e.g. 150, Figs. 1, 6) located in a cochlea of a recipient (e.g. Figs. 1,6, Col. 8, ll. 25-49); and determining a spatial locational feature of the electrode within the cochlea relative to an anatomical structure of the cochlea based on a gradient of the obtained electrical properties (e.g. steepest gradient search, path or location of the electrodes in relation to one another, Fig. 9, Col. 10, ll. 24-61). Vanpoucke does not explicitly disclose obtaining data indicative of electrical properties at a plurality of locations away from the electrode. 
Long teaches stimulation management which discloses obtaining data indicative of a voltage at locations located away from stimulating electrodes (e.g. Fig. 6B, para. [0056]-[0060]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Vanpoucke to include obtaining data indicative of electrical properties at a plurality of locations away from the electrode as taught by Long in order to yield the predictable result of improving analysis by providing additional information to aid in determining changes with the condition of the biological tissue. 
In reference to at least claim 36
Vanpoucke modified by Long teaches a method according to claim 35. Vanpoucke further discloses the spatial locational feature is an evaluation of a proximity of the electrode to a modiolus of the cochlea (e.g. electrode passed right next to a modiolus, Fig. 11, Col. 11, ll. 19-33). 
In reference to at least claim 42
Vanpoucke modified by Long teaches a method according to claim 35. Vanpoucke further discloses the electrode is an electrode array of a cochlear implant (e.g. electrode array of a cochlear implant, Fig. 1); the locations are locations of other electrodes of the electrode array other than that to which current is applied; and the action of applying electrical current and obtaining the data and determining the spatial locational feature is executed during a cochlear implant electrode array surgery in real time during the surgery (e.g. used to determine whether electrodes need to be repositioned during surgery, Col. 6, ll. 6-10, Col. 10 ll. 24-61). 

Allowable Subject Matter
Claims 37 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to fix any objected to language above. The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or reasonably suggest the spatial locational feature is a classification of electrode array positioning from a group consisting of modiolar positioning, central positioning and lateral positioning or comparing the gradient to a database of gradients; and based on the comparison, determining a position of the electrode array relative to a modiolus of the cochlea based on a steepness of the gradient relative to gradients of the database of gradients, respectively in combination with the other claim limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0310738 to Mauch et al. which teaches integrity evaluation system in a implantable hearing prosthesis. US 2019/0030323 to Koka et al. which teaches systems and methods for intra-surgical monitoring of cochlear trauma during an electrode lead insertion procedure. US 2020/0375667 to Polak which teaches semiautomated robotic cochlear implant surgery. US 2021/0093852 to Heasman et al. which teaches electrical techniques for biomarker detection in a cochlea.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L GHAND/Examiner, Art Unit 3792